Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

            The preliminary amendment filed on 11/28/2019 has been entered.

Drawing Objection 
The drawings are objected to because Fig.1 is admitted prior art and should be so labelled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Objection to the Specification
The disclosure is objected to because of the following informalities: 
The application is replete with many informalities and should be revised.  Some of the examples are as follows:
(1) On page 5, line 17, “3aSide” should read --3a Side--.
(2) On page 5, line 18, “4First” should read --4 First--.
(3) On page 5, line 19, “5Second” should read --5 Second--. 
(4) On page 6, line 20, “6Third” should read --6 Third--.
(5) On page 6, line 21, “7Multifunctional” should read --7 Multifunctional--.
(6) On page 11, line 3, “111jprovided” should read --111j provided--. 
(7) On page 11, line 6, “protrusion83” should read --protrusions 83--. 
(8) On page 11, line 13, “112jprovided” should read --112j provided--. 
(9) On page 11, lines 17 and 26, “dim” should read --dimension--.
(10) On page 11, line 19, “Itcomprises” should read --It comprises--.
(11) On page 11, line 20, “apertures113a” should read --apertures 113a--. 
(12) On page 11, line 25, “protrusion83” should read --protrusions 83--.
(13) On page 11, line 26, after “112m”, --.-- should be added.
(14) On page 11, line 26, “113comprises” should read --113 comprises--.
(15) On page 11, line 29, “substantiallyflat” should read --substantially flat--.
(16) On page 11, line 30, “stackingpins” should read --stacking pins--.
79” should read --steps 79--.
(18) On page 12, line 14, “Themultifunctional” and “protrusions83” should read --The multifunctional-- and --protrusions 83--, respectively.
(19) On page 12, line 15, “blades113e” and “pips83” should read --blades 113e-- and --pips 83--, respectively.
(20) On page 12, line 24, “113and” and “112passing” should read --113 and-- and --112 passing--, respectively.
(21) On page 12, line 27, “115is” should read --115 is--.
(22) On page 12, line 29, “cap110” should read --cap 110--.
(23) Page 13, lines 1, 4, 7, 13, 22 containing various informalities should be revised.
Appropriate correction is required.

Claim Objection 
1.        Claims 22-26 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 22-26 have not been further treated on the merits.
2.       Claims 1-21 and 27-30 are objected to because of the following informalities:  
          (1) In claims 1, 4-21 and 27-29, reference numerals should be placed in parentheses. 
          (2) In claim 1, line 2, “plurality of blades” should read --a plurality of blades--. 
          (3) In claim 1, line 3, “spacersin” should read --spacers in--. 

(5) In claim 1, lines 7 and 8, “longitudinal direction” and “transverse direction” should read --a longitudinal direction-- and --a transverse direction--, respectively.
(6) In claim 1, line 13, “first and second set” should read --first and second sets--.
(7) In claim 1, line 15, “coincide” should read --coincides--.   
(8) In claim 1, line 17, “whereinthe” should read --wherein the--.
(9) In claim 1, line 18, “need of spacers” should read --the need for spacers--.
(10) In claim 2, the limitation cited at line 6 is redundant and should be deleted.  Note line 8 of claim 1.
(11) In clam 3, lines 3-4, “second”, “third”, “fourth”, “fifth” and “sixth” should read --a second--, --a third--, --, a fourth--, --a fifth-- and --a sixth--, respectively.  
(12) In claim 3, line 12, “vertical distance” should read --the vertical distance--, and “that” should be deleted.
(13) In claim 3, line 13, “the” (second occurrence) should be deleted.
(14) In claim 3, lines 18, 25 and 31, “that of” should be deleted.
(15) In claim 3, lines 19 and 26, “second protrusion” should read --the second protrusion--. 
(16) In claim 3, lines 21 and 34, “for” should read --on--.
(17) In claim 3, line 25, “the” (fourth occurrence) should be deleted.
(18) In claim 3, lines 26-28, “the horizontal seat surface area available for resisting of the said second blade for the said second protrusion (351) and the said third 
(19) In claim 3, line 36, “sixth protrusion” should read --the sixth protrusion--.
(20) In claim 4, lines 2-4, “first”, “second”, “third”, “fourth”, “fifth” and “sixth” should read --a first--, --a second--, --a third--, --a fourth--, --a fifth-- and --a sixth--, respectively.
(21) In claim 4, line 7, “surface” (first occurrence) should read --a surface--.
(22) In claim 4, line 9, “first” should read --the first--.
(23) In claim 4, lines 16, 23 and 37, “that of” should be deleted.
(24) In claim 4, line 17, “the” (third occurrence) should be deleted.
(25) In claim 4, line 23, “the” fourth occurrence) should be deleted.
(26) In claim 4, line 24, after “and”, --the-- should be added.
(27) In claim 4, line 24, “,the” should --, the--.
(28) In claim 4, lines 27-28 should be deleted because the limitation cited is redundant.  Note lines 21-22 of the claim.  
(29) In claim 4, line 21, after “and”, --the-- should be added.
(30) In claim 4, lines 25 and 40, “for” (second occurrence) should read --on--.
(31) In claim 4, lines 32-33 should be deleted because the limitation cited is redundant.  Note lines 24-26 of the claim. 
(32) In claim 4, line 34, “platform” should –the platform--.  Note line 5 of claim 1. 
(33) In claim 4, line 38, “the” (second occurrence) should be deleted.
(34) In claim 4, line 38, “second” should read --the second--.
(35) In clam 5, lines 3-4, “second”, “third”, “fourth”, “fifth” and “sixth” should read --a second--, --a third--, --, a fourth--, --a fifth-- and --a sixth--, respectively.  

(37) In claim 6, line 13, “multifunctional cap locator” should read --a multifunctional cap locator--.
(38) In claim 7, line 11, “multifunctional cap locator” should read --a multifunctional cap locator--.
(39) In claim 8, line 7, “themultifunctional” should read --the multifunctional--. 
(40) In claim 9, lines 2-3 and 5, “first”, “second”, “third” and “fourth” should read --a first--, --a second--, --a third-- and --a fourth--, respectively.  
(41) In claim 9, line 6, “is” should read --are--.  Also, “pins” (second occurrence) should be deleted.
(42) In claim 9, line 8, “fourth” and “same” should read --the fourth-- and --the same--, respectively. 
(43) In claim 9, lines 9, 11 and 15, “vertical distance” should read --vertical height--.
           (44) In claim 9, lines 15-16, “steps” should read --the steps--.  Note line 13 of the claim.    
           (45) In claim 9, line 15, “vertical” should read --the vertical--.
           (46) In claim 9, line 21, “second” and “first” should read --the second-- and --the first--.
           (47) In claim 10, lines 1 and 4, “ratio” should read --the ratio--.

           (49) In claim 13, line 2, “area” should read deleted.
           (50) In claim 13, lines 2-3, “second”, “third”, “fourth”, “fifth” and “sixth” should read --the second--, --the third--, --the fourth--, --the fifth-- and --the sixth--, respectively.
           (51) In claim 15, line 2, “second blade” should read --the second blade--. 
           (52) In claim 18, lines 2-3, “second”, “third”, “fourth”, “fifth” and “sixth” should read --the second--, --the third--, --the fourth--, --the fifth-- and --the sixth--, respectively.
           (53) In claim 20, line 1, “are” should be deleted.
           (54) In clam 21, line 3, “second blade” should read --the second blade--.   
           (55) Claim 30 should end with a period. 
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(a)
1.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.        Claims 1-21 and 27-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 


Claim Rejection - 35 U.S.C. 112(b)
1.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-21 and 27-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, lines 3 and 15, “blades” is vague.  Shouldn’t it refer back to the one cited at line 2 of the claim?
           (2) In claim 1, lines 8, 9 and 10, “the first blade”, “the second blade” and “the third blade” have no clear antecedent basis and should --a first of the blades--, --a second of the blades-- and --a third of the blades--, respectively.
           (3) In claim 1, line 12, “a multifunctional cap” is vague.  Is it in addition to the one cited at line 2 of the claim?           (4) In claim 1, lines 15-16, the limitation cited therein appears to be contradicting 
          (5) In claim 1, lines 17-18, “a multifunctional cap” is vague.  Shouldn’t it refer back to the one cited at line 2 of the claim?
          (6) In claim 2, lines 3 and 4, “rectangular openings” is vague.  It is suggested lines 3-4 of the claim be changed to --the rectangular openings which are in the longitudinal direction and the rectangular openings which are in the transverse direction to provide--.
           (7) In claim 3, lines 1 and 2, “the first set of selective seat” and “the first protrusion” have no clear antecedent basis.  It is suggested “a first set of selective seat for the second blade (112) comprises of a first set of the first protrusion” be changed to --the first set of protrusions comprises a first protrusion--.
          (8) In claim 3, line 6, “stacking pin” is vague and should read --one of the stacking pins--.
          (9) In claim 3, line 7, “the protrusion” is indefinite and should read --the first protrusion--.

          (11) In claim 3, line 9, “the sides” lacks antecedent basis.
          (12) In claim 3, lines 10-11, 16 and 29-31, “the second hole”, “the third hole” and “the fourth opening” have no antecedent basis.
          (13) In claim 3, lines 11, 12, 17, 18, 24, 25, 30 and 31, it is not clear how the distance is measured.  From the surface (30) to where?  The distance is measured from one point to the other.  The first point is the surface (30) but the second point is unknown. 
          (14) In claim 3, lines 11-12, “the said surface (30) of the second protrusion” is incorrect.  Note the surface (30) is of the platform.  Note lines 5-6 of claim 1.    
          (15) In claim 3, lines 12-13, “the said surface (30) that of the first the protrusion” is incorrect.  Note the surface (30) is of the platform.  Note lines 5-6 of claim 1.    
          (16) In claim 3, lines 14 and 15, “said hole” is indefinite and should read --said second hole--.
          (17) In claim 3, line 17, “the said surface (30) of the said third protrusion” is incorrect.  Note the surface (30) is of the platform.  Note lines 5-6 of claim 1.      
          (18) In claim 3, lines 18-19 and 25-26, “the surface (30) of the first protrusion (350) and second protrusion (351)” and “the surface (30) of the said first the protrusion (350) and second protrusion (351)” are incorrect.  Note the surface (30) is of the platform.  Note lines 5-6 of claim 1.      

          (20) The limitations cited at lines 20-21, 26-28, 33-35 and 37-38 of claim 3 are vague.  It is not clear what the horizontal seat surface area is/are “equal” to.
          (21) In claim 3, lines 28, 35 and 38, “preferably” is indefinite. 
          (22) In claim 3, lines 30 and 31, “the surface” lacks clear antecedent basis. 
          (23) In claim 3, line 37, “protrusion” is vague and indefinite.
          (24) In claim 4, lines 1 and 6, “the second set of selective seat” and “the second seat” have no clear antecedent basis.  It is suggested “a selective seat” (cited at line 10 of claim 1) be changed to --a second seat--.  Also, “the second set of selective seat for the third blade”, at lines 1-2 of claim 4, should read --the third seat for the third blade--.  Note line 5 of claim 4.
          (25) In claim 4, line 5, “third seat” is vague and indefinite.  It is suggested “a selective seat” (cited at line 10 of claim 1) be changed to --a third seat--, and “third seat” at line 5 of claim 4 should read --the third seat--. 
          (26) In claim 4, lines 7 and 8, “the blade” is vague and indefinite and should read --the third blade--.
          (27) In claim 4, line 7, “these protrusions” is vague and indefinite.  Does it include “protrusions” cited at lines 10 and/or 12 of claim 1?
          (28) In claim 4, line 9, “the set of the second seat” has no clear antecedent basis.  It is suggested “of the set of the second seat” be deleted. 
          (29) In claim 4, line 10, “multifunctional cap stacking pin” is vague and should read --one of the stacking pins--.

         (31) In claim 4, lines 13 and 20, “the sides” lacks antecedent basis.
         (32) In claim 4, lines 14-15, 21 and 35, “the second hole”, “the third hole” and “the fourth hole” have no antecedent basis and should be changed to --a second hole--, a third hole-- and --a fourth hole--, respectively.
         (33) In claim 4, lines 15-17, 22-24, 29-31 and 36-38, it is not clear how the distance is measured.  From the surface (30) to where?  The distance is measured from one point to the other.  The first point is the surface (30) but the second point is unknown. 
         (34) In claim 4, line 19, “said hole” (both occurrence) is vague and should read --said second hole--. 
         (35) In claim 4, lines 15-16, “the said surface (30) of the said second protrusion” is incorrect.  Note the surface (30) is of the platform.  Note lines 5-6 of claim 1.    
         (36) In claim 4, line 17, “the surface (30) of the said first the protrusion” is incorrect.  Note the surface (30) is of the platform.  Note lines 5-6 of claim 1.    
         (37) In claim 4, line 22, “the said surface (30) of the third protrusion” is incorrect.  Note the surface (30) is of the platform.  Note lines 5-6 of claim 1.    
         (38) In claim 4, lines 23-24, “the surface (30) of the first the protrusion and second protrusion” is incorrect.  Note the surface (30) is of the platform.  Note lines 5-6 of claim 1.    

          (40) The limitations cited at lines 24-26 and 40-42 of claim 4 is vague.  It is not clear what the horizontal seat surface area is/are “equal” to.
          (41) In claim 4, lines 28, 35 and 38, “preferably” is indefinite. 
          (42) In claim 4, lines 30-31, “the surface (30) of the said first protrusion (450) and second protrusion (451)” is incorrect.  Note the surface (30) is of the platform.  Note lines 5-6 of claim 1.    
          (43) In claim 4, lines 34 and 42, “protrusion” is vague and indefinite.  Further, “protrusion … are” is grammatically incorrect.
          (44) In claim 4, lines 36-37, “the said surface (30) of the said fourth protrusion” is incorrect.  Note the surface (30) is of the platform.  Note lines 5-6 of claim 1.    
          (45) In claim 4, lines 37-38, “the surface (30) of the said first the protrusion” is incorrect.  Note the surface (30) is of the platform.  Note lines 5-6 of claim 1.    
          (46) In claim 4, line 42, “preferably” is indefinite. 
          (47) In claim 5, lines 1-2, “the second seat” and “the first protrusion” have no clear antecedent basis.  It is suggested “the second seat for the second blade 112 which is in the form of a set of the first protrusion” be changed to --the first set of the protrusions comprises a first protrusion--.            (48) In claims 6 and 8, lines 2-3, “that coincide and provides an opening to receive” does not make sense.  The phrase should simply read --for receiving--.  Also, “the said second set of seats” has no clear antecedent basis and should be changed to --the second set of protrusions--.      

          (50) In claim 6, line 8, “the holes” has no antecedent basis.
          (51) In claim 6, line 9, “further openings” is vague.  It is suggested after “longitudinally”, at line 10 of the claim, --in the first blade-- be added. 
          (52) In claim 6, line 13, “the blade” (both occurrences) is vague and indefinite and should be changed to --the first blade--.
          (53) In claim 6, line 13, it is it unclear that “multifunctional cap locator” is.    
          (54) In claim 7, line 3, “that coincide and provides an opening to receive” does not make sense.  The phrase should simply read --for receiving--.  Also, “the said second set of seats” has no clear antecedent basis and should be changed to --the second set of protrusions--.  Note lines 10-11 of claim 1.     
          (55) In claims 7 and 8, line 4, “third set of seats” is vague and undefined.
          (56) In claims 7 and 8, line 5, “the holes” has no antecedent basis. 
          (57) In claim 7, line 7, “further openings” is vague.  It is suggested after “longitudinally”, at line 8 of the claim, --in the second blade-- be added. 
          (58) In claim 7, line 8, “the said rectangular cavities / openings” has no clear antecedent basis.  It is suggested “cavities / ” be deleted.
          (59) In claim 7, lines 10-11, the blade” (both occurrences) is vague and indefinite and should be changed to --the second blade--.
          (60) In claim 7, line 11, it is it unclear that “multifunctional cap locator” is.    
          (61) In claim 7, line 12, “a longitudinal cutting edge 112p” is vague.
          (62) In claim 8, line 5, “the holes” has no antecedent basis.

          (64) In claim 8, line 8, “a longitudinal cutting edge 112p” is vague. 
          (65) In claim 9, line 2, “a set of stacking pins” is vague.  Is it in addition to “stacking pins” cited at line 12 of claim 1?
          (66) In claim 9, line 4, “the stacking pins are disposed, location pips” does not make sense.
          (67) In claim 9, line 7, “blades” is vague and indefinite.
          (68) In claim 9, lines 9 and 18, “the said surface” is vague and indefinite.  Does it refer to the surface cited at line 6 of claim 1 or at line 3 of claim 9?  Also, “preferably” is indefinite.
          (69) In claim 9, line 12, “fourth” is vague and should read --the fourth protrusion--.           (70) In claim 9, line 16, “geometrical shape of step (79 and 82) is preferably same” is incorrect and indefinite.  The phrase should read --the geometrical shapes of the steps are the same--.
          (71) In claim 9, line 17, “geometrical shape of 80 and 81 is preferably same” does not make sense.
          (72) In claim 9, line 20, “surface of protrusion” is vague and indefinite.  
          (73) In claim 9, line 21, “the said slots” has no antecedent basis.
          (74) In claim 9, line 23, “the seat” is vague and indefinite.  Does it refer to the one cited at line 2, line 8, line 9 or line 10 of claim 1?    
          (75) In claim 10, lines 2-3, “the said steps” has no antecedent basis.

           (77) In claim 11, lines 1-3, “the ratio of the surface area available for resting of the said second blade of the said first protrusion 450 and the said second protrusion 451 is in the range of” does not make sense.  The phrase should read --the ratio of the surface area of the first protrusion for supporting the third blade to the surface area of the second protrusion for supporting the third blade is in the range of--.  Note the protrusions 450,451 are for supporting the third blade 113 not the second blade 112.    
           (78) In claim 14, lines 2-3, “between the said protrusions 350 and 351, protrusions 351 and 352, 352 and 353” does not make sense.
           (79) In claim 15, it is not clear what “clamping area” is and how it is defined.
           (80) In claim 15, lines 2-3, “first 111 ad third blade 113” is vague.
           (81) In claim 16, line 2, “protrusion” is vague and indefinite.
           (82) In claim 17, lines 1-3, “the ratio of the surface area available for resting of the said second blade of the said first protrusion 350 and the said second protrusion 351 is in the range of” does not make sense.  The phrase should read --the ratio of the surface area of the first protrusion for supporting the second blade to the surface area of the second protrusion for supporting the second blade is in the range of--. 
           (83) In claim 19, line 1, “said protrusions” is vague and indefinite.  
           (84) In claim 19, line 2, “any other polygonal shaped geometry” is indefinite.
           (85) In claim 20, line 1, “the third set protrusions” has no clear antecedent basis.

           (87) In claim 21, line 2, “said first seat 30 of the said first protrusion 450” is incorrect.  Note the first seat 30 is of the platform.  Note lines 5-8 of claim 1.    
           (88) In claim 21, it is not understood how the vertical distance is in a manner to enable appropriate distance.  It is suggested “in a manner to enable appropriate distance” be changed to --in the range of--.  
          (89) In claim 29, line 1, “may be” is indefinite. 
          (90) In claim 30, line 1, “more than two blades” is vague.  Is it in addition to “plurality of blades” cited at line 1 of claim 1? 

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1, 2, 5, 8, 19 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (U.S. Patent No. 7,191,523, hereinafter “Miyazaki”) in view of Lee et al. (U.S. Patent No. 5,794,343, hereinafter “Lee”).              
          Regarding claims 1, 2 and 30, Miyazaki discloses a razor cartridge (see Fig.1) comprising:

          the multifunctional seat (2) comprising a substantially rectangular shaped platform (see Fig.8) that has substantially flat surface (46, see Fig.9) which is a first seat (46) for a first (27, see Fig.12) of the plurality of blades (25,26,27), a second seat (19, see Fig.9) for a second (26, see Fig.12) of the plurality of blades (25,26,27) is in the form of a set of protrusions (19, see Fig.8), a third seat (18, see Fig.9) for a third (25, see Fig.12) of the plurality of blades (25,26,27) is in the form of a set of protrusions (18, see Fig.8);
          the multifunctional cap (1) comprising stacking pins (13, see Fig.5) and protrusions (9,10) corresponding to the protrusions (18,19) on the seat (2); 
          said blades (25,26,27, see Figs.10-11) each provided with a set of apertures (28,29) for receiving the protrusions (18,19) on the seat (2); and 
          wherein the said multifunctional seat (2) in combination with the multifunctional cap (1) eliminates the need of spacers substantially as claimed except Miyazaki’s seat (2) lacks longitudinally extending rectangular openings and transversally extending rectangular openings.
          Lee shows a blade seat (12) comprising longitudinally extending rectangular openings (LO, see Fig.3 as annotated below) and transversally extending rectangular openings (TO). 

    PNG
    media_image1.png
    409
    803
    media_image1.png
    Greyscale

           Thus, it would have been obvious to one skilled in the art to modify Miyazaki by providing the seat (2) with longitudinally extending rectangular openings as well as transversally extending rectangular openings to facilitate shaving debris passing as taught by Lee.
           Regarding claim 5, Miyazaki shows a set of four rather than six protrusions (19, see Figs.8 and 12) for supporting the second blade (26).  However, it would have been obvious to one skilled in the art to choose any number of protrusions, including the claimed six, for the predictable result of supporting Miyazaki’s second blade (26).
           Regarding claim 8, Miyazaki’s third blade (25, see Fig.10) comprises a set of apertures (28), the second seat (19) comprises protrusions (19, see Fig.8), the third seat (18) comprises protrusions (18, see Fig.8), as well as holes (22, see Fig.8), substantially rectangular slots (30, see Fig.10) on the width of the third blade (25) for locating in a cap locator protrusion (13, the two at both ends, see Fig.4), and a longitudinal cutting edge (37, see Fig.10).
           Regarding claim 19, Miyazaki’s protrusions (18,19) are polygonal shaped (see Fig.8).
Regarding claims 27 and 29, Miyazaki’s seat (2) is integrated with a handle (i.e. permanently connected thereto, see column 6, lines 2-3).
           Regarding claim 28, Miyazaki’s seat (2) is attachable to a not-shown.

Indication of Allowable Subject Matter
Claims 3, 4, 6, 7, 9-18, 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724